Exhibit 10.1



METHODE ELECTRONICS, INC.
2014 OMNIBUS INCENTIVE PLAN


PERFORMANCE BASED RESTRICTED STOCK
FORM AWARD AGREEMENT




This Performance Based Restricted Stock Award Agreement (the “Award Agreement”),
effective as of October 7, 2015 (the “Award Date”), is entered into by and
between Methode Electronics, Inc., a Delaware corporation (the “Company”) and
[_____________] (the “Grantee”).
WHEREAS, the Company desires to reward Grantee for his services to the Company
and to encourage him to continue to work for the benefit of the Company in a
manner that will benefit all Company stockholders.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company agrees to deliver to Grantee
Restricted Stock of the Company (the “Restricted Stock”) under the Methode
Electronics, Inc. 2014 Omnibus Incentive Plan (the “Plan”) on the terms and
conditions set forth herein and in the Plan.
1.General. This Award Agreement and the Restricted Stock awarded herein are
subject to all of the provisions of the Plan applicable to Restricted Stock.
Unless the context otherwise requires, capitalized terms used herein shall have
the same meanings as in the Plan. Grantee hereby acknowledges receipt of a copy
of the Plan and has read the Plan and fully understands its content. In the
event of any conflict between the terms of this Award Agreement and the terms of
the Plan, the terms of the Plan shall control.
2.Grant. The Company hereby grants to Grantee a total of [_______] shares of
Restricted Stock (the “Award”), consisting of [_______] shares known as the
“Target Shares” and [_______] shares known as the “Maximum Additional Shares.”
This Award is intended to be a Qualified Performance-Based Award within the
meaning of Section 11 of the Plan.
3.Vesting. The Restricted Stock shall vest as follows, subject to the Grantee’s
continued employment or service with the Company or a Subsidiary or Affiliate.
Any Restricted Stock that does not vest pursuant to this Section 3 shall be
forfeited to the Company immediately upon termination of the Performance Period
or, except as provided in Section 3(e) below, termination of the Grantee’s
employment with the Company and all of its Subsidiaries and Affiliates. To the
extent Restricted Stock vests pursuant to Section 3(e) below or is forfeited
pursuant to Section 4 below, such Restricted Stock shall not be eligible for
vesting pursuant to Section 3(b), Section 3(c) or Section 3(d). Any fractional
shares created by the vesting calculations described below will be rounded down
to a whole share number; no fractional shares will vest pursuant to this Award
Agreement.
A.
Performance Period, Vesting Date and Fiscal 2020 EBITDA. The “Performance
Period” is the fiscal year of the Company ending on or about May 2, 2020
(“Fiscal 2020”). The “Vesting Date” shall be the last day of the Performance
Period. Except to the extent provided in Section 3(d) or 3(e), the vesting of
the Restricted Stock will be based on the Company’s EBITDA for the Performance
Period (“Fiscal 2020 EBITDA”), subject to the Grantee’s continued employment
with the Company or a Subsidiary or Affiliate through the end of such
Performance Period, and provided that a Change of Control has not occurred
before the end of the Performance Period.

For this purpose, Fiscal 2020 EBITDA shall equal the Company’s earnings before
net interest, taxes, fixed asset depreciation and intangible asset amortization
(“EBITDA”) in Fiscal 2020 adjusted as follows: (A) all EBITDA (positive and
negative) from acquisitions that close during the period from April 29, 2018 to
the end of the Performance Period shall be excluded; (B) all positive EBITDA
from acquisitions that close during the period from the Award Date to April 28,
2018 and that are not accretive (as defined below) in Fiscal 2020 shall be
excluded; and (C) the final four quarters of EBITDA from business unit
divestitures that were approved by the Company’s Board of Directors and close
during the period from the Award Date to the end of the Performance Period shall
be included (provided, however, with respect to any such divestitures that close
during Fiscal 2020, the amount of such final four quarters of EBITDA shall be
reduced by any EBITDA of the divested business unit




--------------------------------------------------------------------------------

Exhibit 10.1

already included in Fiscal 2020 EBITDA). In order for an acquisition to qualify
as accretive, (Y) the EBITDA in Fiscal 2020 from the acquisition must exceed
Fiscal 2020 interest expense related to any debt assumed or issued in connection
with the acquisition, and (Z) the net impact of the acquisition on Fiscal 2020
earnings per share (“EPS”) must be positive (i.e., Fiscal 2020 EPS with the
acquisition is greater than Fiscal 2020 EPS without the acquisition). Exhibit D
hereto includes an illustrative calculation of EPS.
The Threshold, Target and Maximum levels of Fiscal 2020 EBITDA are set forth on
Exhibit A attached hereto.
B.
Amount of Target Shares that Vest. Exhibit B attached hereto sets forth the
formula for calculating the vesting percentage applicable to the Target Shares
based on the Fiscal 2020 EBITDA achieved. Pursuant to Exhibit B, if the level of
performance achieved is greater than or equal to Threshold Fiscal 2020 EBITDA,
then the number of Target Shares that will vest under this Award shall be
determined by multiplying the number of Target Shares by a percentage (subject
to a maximum of one hundred percent (100%)), equal to (i) fifty percent (50%)
plus (ii) fifty percent (50%) multiplied by a fraction, the numerator of which
shall equal (x) Fiscal 2020 EBITDA achieved minus Threshold Fiscal 2020 EBITDA,
and the denominator of which shall equal (y) Target Fiscal 2020 EBITDA minus
Threshold Fiscal 2020 EBITDA. If the level of performance achieved is less than
Threshold Fiscal 2020 EBITDA, then no Target Shares shall vest pursuant to this
Section 3.3(b). For the avoidance of doubt, if the Grantee experiences a
termination of employment or a Change of Control occurs, in either case, prior
to the end of the Performance Period, no vesting shall occur under this Section
3(b).

C.
Amount of Maximum Additional Shares that Vest. Exhibit C attached hereto sets
forth the formula for calculating the vesting percentage applicable to the
Maximum Additional Shares based on the Fiscal 2020 EBITDA achieved. Pursuant to
Exhibit C, the number of Maximum Additional Shares that will vest under this
Award shall be determined by multiplying the number of Maximum Additional Shares
by a fraction (subject to a maximum of one (1)), the numerator of which shall
equal (i) Fiscal 2020 EBITDA achieved minus (ii) Target Fiscal 2020 EBITDA, and
the denominator of which shall equal (a) Maximum Fiscal 2020 EBITDA minus (b)
Target Fiscal 2020 EBITDA. If the level of performance achieved is less than or
equal to the Target Fiscal 2020 EBITDA, then no Maximum Additional Shares shall
vest pursuant to this Section 3.3(c). For the avoidance of doubt, if the Grantee
experiences a termination of employment or a Change of Control occurs, in either
case, prior to the end of the Performance Period, no vesting shall occur under
this Section 3(c).

D.
Effect of Termination of Employment in Connection with Death, Disability or
Retirement. Notwithstanding (b) and (c) above, the following provisions shall
apply to the Award in the event of Grantee’s termination of employment in
connection with death, disability or retirement during the Performance Period:

(i)    if Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated due to total and permanent disability as determined by
the Company or death, then the Target Shares will become immediately vested and
the Maximum Additional Shares shall not vest and shall be forfeited; and
(ii)    if Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated due to retirement on or after Grantee’s sixty-fifth
birthday or retirement on or after Grantee’s fifty-fifth birthday with consent
of the Committee then, the Award shall, as of the end of the Performance Period,
vest based on actual performance on a pro rata basis based on the date of
termination. The fraction to be used to determine the number of Target Shares
and Maximum Additional Shares to vest hereunder shall have a numerator equal to
the number of fiscal months elapsed between May 3, 2015 and the date of
termination (rounded up to the nearest whole month), and the denominator of
which shall be sixty (60).
E.
Change of Control. Notwithstanding (b) and (c) above, the following provisions
shall apply to the Award in the event of a Change of Control during the
Performance Period:

(i)     in the event of a Change of Control, the surviving or successor entity
(or its parent corporation)




--------------------------------------------------------------------------------

Exhibit 10.1

may continue, assume or replace the Award outstanding as of the date of the
Change of Control on substantially the same terms and conditions (with such
adjustments as may be required or permitted by Section 15 of the Plan), and such
Award or replacements therefor shall remain outstanding and be governed by their
respective terms, subject to (iii) and (iv) below;
(ii)     if and to the extent that the Award is not continued, assumed or
replaced in connection with a Change of Control, then a pro rata portion of the
Target Shares will become immediately vested based on the date of the Change of
Control and the Maximum Additional Shares shall not vest and shall be forfeited.
The fraction to be used to determine the number of Target Shares to vest
hereunder shall have a numerator equal to the number of fiscal months elapsed
between May 3, 2015 and the date of the Change of Control (rounded up to the
nearest whole month), provided that the minimum numerator shall be ten (10), and
the denominator of which shall be sixty (60), subject to (iv) below;
(iii)     if and to the extent that the Award is continued, assumed or replaced
under the circumstances described in Section 3(e)(i), and if within [one
year][two years] after the Change of Control, Grantee experiences an involuntary
termination of employment or other service for reasons other than Cause or
Grantee shall terminate employment with Good Reason, then a pro rata portion of
the Target Shares will become immediately vested based on the date of the Change
of Control and the Maximum Additional Shares shall not vest and shall be
forfeited. The fraction (subject to a maximum of one (1)) to be used to
determine the number of Target Shares to vest hereunder shall have a numerator
equal to the number of fiscal months elapsed between May 3, 2015 and the date of
the termination (rounded up to the nearest whole month), provided that the
minimum numerator shall be ten (10), and the denominator of which shall be sixty
(60); and
(iv)    Notwithstanding whether an Award is continued, assumed or replaced in
connection with a Change of Control, if Grantee experiences an involuntary
termination of employment or other service for reasons other than Cause or
Grantee shall terminate employment with Good Reason during the period beginning
on the date an agreement is entered into by the Company with respect to a
merger, consolidation or similar transaction of the Company, which would
constitute a Change of Control, and the effective time of such merger,
consolidation or similar transaction of the Company, then a pro rata portion of
the Target Shares will become immediately vested based on the date of the Change
of Control and the Maximum Additional Shares shall not vest and shall be
forfeited. The fraction (subject to a maximum of one (1)) to be used to
determine the number of Target Shares to vest hereunder shall have a numerator
equal to the number of fiscal months elapsed between May 3, 2015 and the date of
the Change of Control (rounded up to the nearest whole month), provided that the
minimum numerator shall be ten (10), and the denominator of which shall be sixty
(60).
“Good Reason” shall exist under (iii) or (iv) above if, without Grantee’s
express written consent any of the following events or actions occurs, provided
that no finding of Good Reason shall be effective unless and until the Grantee
has provided the Company, within sixty (60) calendar days of becoming aware of
the facts and circumstances underlying the finding of Good Reason, with written
notice thereof stating with specificity the facts and circumstances underlying
the finding of Good Reason and, if the basis for such finding of Good Reason is
capable of being cured by the Company, providing the Company with an opportunity
to cure the same within thirty (30) calendar days after receipt of such notice:
(A) the Company shall materially reduce the nature, scope or level of Grantee’s
responsibilities from the nature, scope or level of such responsibilities prior
to the Change of Control, or shall fail to provide Grantee with adequate office
facilities and support services to perform such responsibilities; (B) the
Company shall require Grantee to move Grantee’s principal business office more
than 25 miles from Grantee’s principal business office at the time of this
Agreement, or assign to Grantee duties that would reasonably require such move;
provided, however, that if Grantee’s principal business office is not located at
the Company’s then current corporate headquarters, and the Company requires
Grantee to move Grantee’s principal business office to such corporate
headquarters, or assigns to Grantee duties that would reasonably require such
move, such actions shall not constitute “Good Reason” under this subsection
(iii); (C) the Company shall require Grantee, or assign duties to Grantee which
would reasonably require Grantee, to increase, by more than twenty-four, the
number of normal working days (determined at the time of this Agreement) that
Grantee spends away from Grantee’s principal




--------------------------------------------------------------------------------

Exhibit 10.1

business office during any consecutive twelve-month period; (D) the Company
shall reduce Grantee’s annual salary below that in effect as of the date of this
Agreement (or as of the Change of Control, if greater); (E) the Company shall
materially reduce or fail to continue in effect any cash or stock-based
incentive or bonus plan, retirement plan, welfare benefit plan, or other benefit
plan, program or arrangement, unless the aggregate value (as computed by an
independent employee benefits consultant selected by the Company) of all such
incentive, bonus, retirement and benefit plans, programs and arrangements
provided to Grantee is not materially less than their aggregate value as of the
date of this Agreement (or as of the Change of Control, if greater); or (F) if
the Board of Directors fails to act in good faith with respect to the Company’s
obligations hereunder, or the Company breaches its obligations hereunder.


Grantee agrees, as a condition of this Award, to make acceptable arrangements to
pay any withholding or other taxes that may be due as a result of the vesting of
the Restricted Stock acquired under this Award. In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting of shares arising from this Award, the
Company shall have the right to require such payments from Grantee, or withhold
such amounts from other payments due Grantee from the Company or any Subsidiary
or Affiliate.


4.Forfeiture. If at any time any of the following events occur: (i) Grantee is
convicted of a felony; (ii) Grantee commits any act or acts of personal
dishonesty intended to result in substantial personal enrichment to Grantee to
the detriment of the Company; or (iii) repeated violations of Grantee’s
responsibilities which are demonstrably willful and deliberate, provided that
such violations have continued more than ten days after the Company or the Board
of Directors of the Company has given written notice of such violations, then
the unvested Restricted Stock shall be forfeited to the Company effective as of
the date on which the Grantee entered into such activity, unless terminated
sooner by operation of another term or condition of this Award Agreement or the
Plan.
5.Additional Delivery. Within 2 ½ months of the date the Restricted Stock has
vested pursuant to Section 3 of this Award Agreement, the Company shall pay to
the Grantee an amount equal to the aggregate per share cash dividends with
respect to all cash dividend record dates that fall between the Award Date and
the date the unrestricted shares are registered with the Company’s transfer
agent in the name of the Grantee, multiplied by the number of shares of
Restricted Stock that vest pursuant to this Award Agreement (without interest).
The Company may withhold from any payment that it is required to make under this
Award Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state or local law due in connection with this
Award or the payment described in this Section 5. No dividends shall be paid to
the Grantee with respect to any Restricted Stock that does not vest and is
forfeited by the Grantee.
6.Restrictions. None of the Restricted Stock may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until it has vested in
accordance with the terms of this Award Agreement. Any Restricted Stock that is
not vested shall be forfeited to the Company immediately upon termination of the
Grantee’s employment with the Company and all of its Subsidiaries and Affiliates
or upon the expiration of this Award Agreement.
7.Stock Delivery. Within ten (10) days of the date of this Award Agreement, the
Company will cause the Restricted Stock to be issued in the Grantee’s name
either by book-entry registration or issuance of a stock certificate. While the
Restricted Stock remain forfeitable, the Company will cause an appropriate
stop-transfer order to be issued and to remain in effect with respect to the
Restricted Stock. Any stock certificate evidencing any Restricted Stock shall
contain such legends and stock transfer instructions or limitations as may be
determined or authorized by the Committee in its sole discretion; and the
Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in effect and require
that the Grantee tender to the Company a stock power duly executed in blank
relating thereto as a condition to issuing any such certificate.
8.Rights as Stockholder. The Grantee shall have no rights as a stockholder with
respect to any Restricted Stock until the Restricted Stock is issued in
Grantee’s name either by book-entry registration or issuance of a stock
certificate. Once the Restricted Stock is issued in Grantee’s name, the Grantee
shall be entitled to all rights associated with ownership of the Restricted
Stock, except that the Grantee shall not be entitled to receive any dividends
(cash or stock) with respect to the Restricted Stock until such time as the
restrictions lapse in accordance with the terms of this Award Agreement.
9.Construction. This Award Agreement is subject to the terms of the Plan and
shall be construed in accordance therewith. All capitalized and undefined terms
herein are subject to the definitions contained in the Plan. The construction
and operation of this Award Agreement are governed by the laws of the State of
Illinois without




--------------------------------------------------------------------------------

Exhibit 10.1

regard to any conflicts or choice of law rules or principles that might
otherwise refer construction or interpretation of this Award Agreement to the
substantive law of another jurisdiction, and any litigation arising out of this
Award Agreement shall be brought in the Circuit Court of the State of Illinois
or the United States District Court for the Eastern Division of the Northern
District of Illinois and the Grantee consents to the jurisdiction and venue of
those courts.
10.Severability. In the event that any provision or portion of this Award
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Award Agreement shall be unaffected thereby and
shall remain in full force and effect.
11.Dispute Resolution. The parties initially shall attempt to resolve by direct
negotiation any dispute, controversy or claim arising out of or relating to this
Award Agreement or its breach or interpretation (each, a “Dispute”). For
purposes of this negotiation, the Company shall be represented by one or more of
its independent directors appointed by the Board of Directors. If the parties
are unable to resolve the Dispute by direct negotiation within 30 days after
written notice by one party to the other of the Dispute, the Dispute shall be
settled by submission by either party of the Dispute to binding arbitration in
Chicago, Illinois (unless the parties agree in writing to a different location),
before a single arbitrator in accordance with the American Arbitration
Association's National Rules for the Resolution of Employment Disputes then in
effect. The arbitrator will be an attorney licensed to practice law in the State
of Illinois. The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. Except as set forth
below, each party shall pay: the fees of his or its attorneys; the expenses of
his or its witnesses; and all other expenses connected with presenting his or
its case. Except as set forth below, the costs of the arbitration, including the
cost of any record or transcripts of the arbitration hearing, administrative
fees, the fees of the arbitrator, and all other fees and costs shall be borne
equally by the parties. In the event of a Dispute following or in connection
with a Change of Control, the Company shall pay the fees of the arbitrator as
well as the cost of any record or transcripts of the arbitration hearing and
other administrative fees and costs. In all Disputes, the arbitrator will have
discretion to make an award of fees, costs and expenses to the prevailing party.
12.Section 409A Compliance. It is the intention of the Company and the Grantee
that the Restricted Stock and other benefits awarded under this Award Agreement
shall be exempt from the requirements of Section 409A of the Code and its
implementing regulations (“Section 409A”) and shall be interpreted in a manner
consistent with this intention. In the event that the Company or the Grantee
reasonably determines that any award under this Award Agreement may be subject
to Section 409A, the Company and Grantee shall work together to adopt such
amendments to this Award Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effective to the
extent allowed under applicable laws), or take any other commercially reasonable
actions necessary or appropriate to cause the Restricted Stock and other
benefits awarded under this Award Agreement to (i) be exempt from Section 409A,
or (ii) otherwise comply with the requirements of Section 409A.
13.No Retention Rights. Nothing herein contained shall confer on the Grantee any
right with respect to continuation of employment or services by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment or
service of the Grantee.
14.Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
15.Entire Agreement; Clawback Policy. This Award Agreement supersedes and
cancels all prior written or oral agreements and understandings relating to the
terms of this Award Agreement. This Award Agreement and the Restricted Stock
granted hereunder are subject to any Company Clawback Policy in effect as of the
date of this Award Agreement or as subsequently amended, modified or replaced,
and the terms of the Change in Control Agreement between the Grantee and the
Company, as the same may be amended from time to time, if any.
 
[Signature Page to Follow]
    
    




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Award Agreement as of the day and year first above written.


METHODE ELECTRONICS, INC.


By:                            
Isabelle C. Goossen
Its:    Chair, Compensation Committee


Please indicate your acceptance of the terms and conditions of this Award
Agreement by signing in the space provided below and returning a signed copy of
this Award Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AWARD
AGREEMENT HAS NOT BEEN RECEIVED BY THE COMPANY BY NOVEMBER 30, 2015, THE AWARD
UNDER THIS AWARD AGREEMENT SHALL BE CANCELLED.


BY SIGNING BELOW, YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE RECEIVED A COPY OF THE
PLAN AND ARE FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, INCLUDING THE TERMS
AND PROVISIONS OF THIS AWARD AGREEMENT. YOU HAVE REVIEWED THE PLAN AND THIS
AWARD AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE
OF COUNSEL PRIOR TO EXECUTING THIS AWARD AGREEMENT AND FULLY UNDERSTAND ALL
PROVISIONS OF THIS AWARD AGREEMENT. FINALLY, YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD AGREEMENT.


The undersigned hereby accepts, and agrees to, all terms and provisions of this
Award Agreement and the Plan as they pertain hereto.


GRANTEE                    


____________________________________
[___________________]






--------------------------------------------------------------------------------

Exhibit 10.1



Exhibit A


Threshold Fiscal 2020 EBITDA                $198.9 million
Target Fiscal 2020 EBITDA                $221.0 million
Maximum Fiscal 2020 EBITDA                $243.1 million




--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B


If Fiscal 2020 EBITDA achieved is less than Threshold 2020 EBITDA, then no
Target Shares will vest. If Fiscal 2020 EBITDA achieved equals or exceeds
Threshold Fiscal 2020 EBITDA, then the following formula will be used to
calculate the percentage of the Target Shares that will vest (subject to a
maximum of 100%):


(i) 50%, plus (ii) 50% multiplied by a fraction equal to (Fiscal 2020 EBITDA
achieved less Threshold Fiscal 2020 EBITDA) divided by (Target Fiscal 2020
EBITDA less Threshold Fiscal 2020 EBITDA)


                                                                                                                




--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit C


The following formula will be used to calculate the percentage of the Maximum
Additional Shares that will vest (subject to a maximum of 100%):


Vesting Percentage = (Fiscal 2020 EBITDA achieved less Target Fiscal 2020
EBITDA) divided by (Maximum Fiscal 2020 EBITDA less Target Fiscal 2020 EBITDA)




